DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 29th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,727,326 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
The amendment filed on January 29th, 2021 has been acknowledged.  By this amendment, claim 1 has been amended.  Claims 3 and 6 have previously been cancelled.  Accordingly, claims 1, 2, 4, 5, and 7-20 are pending in the present application in which claims 1, 5, and 15 are in independent form.  Applicant’s amendment to independent claim 1 had obviated the claim objection indicated in the previous office action.  The drawings submitted on January 29th, 2021 has been entered.  The specification submitted on January 29th, 2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
In claim 2, line 5, please replace “a second in active mesa” with --a second inactive mesa--.
In claim 5, line 6, please replace “metal or doped polysilicon” with --a metal or a doped polysilicon--.
In claim 9, line 2, please replace “oxidized semiconductor material” with --an oxidized semiconductor material--.
In claim 12, line 3, please replace “polysilicon” with --a polysilicon--.
In claim 18, line 2, please replace “oxidized semiconductor material” with --an oxidized semiconductor material--.
Allowable Subject Matter
Claims 1, 2, 4, 5, and 7-20 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on January 29th, 2021 (see Applicant’s persuasive argument in the remarks on page 10, line 10 to page 11, line 17), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the closest prior art of record, 
Hirler et al. (U.S. Pub. 2008/0042172) discloses, an insulated gate bipolar transistor (IGBT) 100, including, inter-alia, an active region 103, a trench 19 extending along a longitudinal axis in the active region (in the semiconductor layer 103)  (see paragraph [0021] and fig. 1), a first mesa 13 defined by a first sidewall of the trench 19 
Baburske et al. (U.S. Pub. 2015/0325688) discloses, an insulated gate bipolar transistor (IGBT) 500, including, inter-alia, an active region 100, a plurality of trenches (at location of elements 150, 180) extending along a longitudinal axis in the active region (in the semiconductor body 100)  (see paragraph [0044] and fig. 1C), a first mesa 120 defined by a first sidewall of the trench in parallel with the trenches (see paragraph [0047] and fig. 1C), a gate and field dielectrics 151, 181 are formed inside the trenches (see paragraph [0057] and fig. 1C), and a gate and field electrode 155, 185 is formed on the gate and field dielectric 151, 181 inside the trenches (see paragraph [0060] and fig. 1C).
Ouvrard et al. (U.S. Pub. 2019/0006513) discloses, an insulated gate bipolar transistor (IGBT), including, inter-alia, an active region 153 (see paragraph [0047] and fig. 3), a plurality of trenches 130 extending along a longitudinal axis in the active region (see paragraph [0047] and fig. 3), a first mesa 100 defined by a first sidewall of the trench in parallel with the trenches 130 (see paragraph [0048] and fig. 3), a field oxide 132 are formed inside the trenches 130 (see paragraph [0048] and fig. 3), and a field electrode 131 is formed on the field oxide 132 inside the trenches 130 (see paragraph [0048] and fig. 3).
Lee et al. (U.S. Pub. 2009/0079002) discloses, an insulated gate bipolar transistor (IGBT), including, inter-alia, an active region 204 and an inactive region 202, the inactive region including a termination region 202 (see paragraph [0244] and fig. 2), 
However, Hirler, Baburske, Ouvrard, and Lee, individual or in combination do not teach or suggest, amongst other elements, “the second mesa being an inactive mesa of the IGBT device disposed in the active region, the inactive mesa of the IGBT device being defined, at least in part, by a dielectric material, the active mesa being disposed between the inactive mesa and the inactive region”, as recited in independent claim 1, “a first sidewall of the trench being defined by an active IGBT mesa of the active IGBT region, and a second sidewall of the trench being defined, at least in part, by the dielectric termination region, the dielectric termination region surrounding a perimeter of the active IGBT region of the plurality of interconnected active IGBT region”, as recited in independent claim 5, and the limitation of “an active emitter mesa, a perimeter of the active mesa being surrounded by the dielectric termination region” in junction with the limitation of “a first sidewall of the trench being defined by the active emitter mesa and a second sidewall of the trench being defined by the dielectric termination region”, as recited in independent claim 15.
Claims 2, 4, 7-14, and 16-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.